                 Case 1:21-cv-00590-DLC Document 22 Filed 04/30/21 Page 1 of 1
                                                                              Matthew M. Wawrzyn

       WAWRZYN LLC                                                            matt@wawrzynlaw.com
                                                                              200 East Randolph Street
                                                                               Suite 5100
                                                                              Chicago, IL 60601
                                                                              (312) 235-3120


      April 30, 2021

      VIA ECF:

       Honorable Denise Cote
       Daniel Patrick Moynihan
        U.S. Courthouse
       500 Pearl Street
       New York, NY 10007-1312



      Re:    Pop Top Corp. v. Ectaco, Inc., Case No. 1:21-cv-00590

      Dear Judge Cote:

              Plaintiff Pop Top Corp. respectfully requests a three-week adjournment of the initial
      status conference set for this matter next Friday May 7, 2021 at 4:30 p.m. The parties have
      exchanged preliminary information in an attempt to resolve this matter without the need for
      Court involvement. Plaintiff believes that a brief adjournment would enable the parties to
      continue their discussion regarding a potential resolution.

             Plaintiff proposed the idea of requesting an adjournment to Defendant, and Defendant
      consents to this request and does not object.

               Defendant has made two previous requests for extensions or adjournment, to which
      Plaintiff had consented. Defendant requested that its response date be extended and that the
      initial status conference be extended. The Court granted both requests, extending the response
      date to April 19, 2021 and the initial status conference to May 7, 2021. (Dkt. No. 15.)


7KHLQLWLDOSUHWULDOFRQIHUHQFHLV      Sincerely,
DGMRXUQHG
WR0D\DWSP7KHUHZLOOEH
QRIXUWKHUDGMRXUQPHQWV                 Matthew M. Wawrzyn
'DWHG0D\
